            Case 1:20-cv-06993-LGS Document 4 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
 EMPERY ASSET MASTER LTD., et al.,                            :
                                              Plaintiffs, :        20 Civ. 6993 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 HEALTHLYNKED CORP.,                                          :
                                              Defendant. :
--------------------------------------------------------------:X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant filed a Notice of Removal on August 28, 2020, (Dkt. No. 1) and

removed this action from State Court pursuant to the Court’s diversity jurisdiction.

        WHEREAS, a Notice of Removal should allege the citizenship of the parties both at the

time of the commencement of the action, and at the time of the Notice of Removal. “The general

rule is when, as in this case, diversity is the sole basis for asserting removal jurisdiction, diversity

must exist both at the time the original action is filed in state court and at the time removal is

sought to federal court.” Adrian Family Partners I, L.P. v. ExxonMobil Corp., 79 Fed. Appx.

489, 491 (2d Cir. 2003); see also United Food & Commercial Workers Union, Local 919 v.

CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994).

        WHEREAS, “[f]or the purposes of diversity jurisdiction, a partnership takes the

citizenship of all of its partners.” Platinum-Montaur Life Scis., LLC v. Navidea

Biopharmaceuticals, Inc., 943 F.3d 613, 615 (2d Cir. 2019).

        WHEREAS, a corporation “shall be deemed to be a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1).

        WHEREAS, the Notice of Removal fails to allege the time during which Defendant was
          Case 1:20-cv-06993-LGS Document 4 Filed 09/14/20 Page 2 of 2




a citizen of Nevada and Florida.

        WHEREAS, the Notice of Removal fails to allege the principal place of business of

Plaintiff Empery Asset Master Ltd. and the citizenships of the partners of Plaintiffs Empery Tax

Efficient, LP and Empery Tax Efficient II LP, both at the time of the commencement of the

action and at the time of the Notice of Removal. It is hereby

        ORDERED that the matter is summarily remanded to state court. Defendant’s Notice

of Removal is procedurally defective. Pursuant to section 1447(c), the Clerk of Court is

respectfully directed to mail a certified copy of this Opinion and Order to the Supreme Court of

the State of New York, New York County. The Clerk of Court is further directed to close the

case.

        SO ORDERED.

Dated: September 14, 2020
       New York, New York




                                                2
